DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Amendment and Response to Final Office Action and Request for Continued Examination (“Amendment/Response”), filed on 21 July 2022, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1, 3-6, 9-16, and 19-27 of the Amendment/Response.

Claim Objections
Independent claim 1 is objected to because of the following informality: in line 23 of the claim (see the second to last line on p. 2 of the Amendment/Response), the word “criterium” is recited. This appears to be a minor typographical error, or something along those lines, in that the applicant may have intended, based on context, to use the word “criterion.”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10-16, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,654,640 B1 to Brydon et al. (“Brydon”), in view of U.S. Pat. App. Pub. No. 2008/0162246 A1 to Chen-Ritzo et al. (“Chen-Ritzo”), in view of U.S. Pat. App. Pub. No. 2009/0271288 A1 Chong et al. (“Chong”), and further in view of U.S. Pat. App. Pub. No. 2013/0166340 A1 to Salame (“Salame”).
Regarding independent claim 1, Brydon teaches the following limitations:
“A computer-implemented method for an advice platform to provide on-demand expert advice through a computer communication network to an advice platform consumer operating a network-connected computing device, the method comprising” the steps listed below. Brydon teaches, in col. 19, ll. 34-38, “Computing systems referred to herein can comprise an integrated circuit, a microprocessor, a personal computer, a server, a distributed computing system, a communication device, a network device, or the like, and various combinations of the same.” Brydon teaches, in col. 19, ll. 49-52, “Computer-implemented steps of the methods noted herein can comprise a set of instructions stored on a computer-readable medium that when executed cause the computing system to perform the steps.” The computer-implemented steps in Brydon read on the claimed “computer-implemented method.” Brydon teaches, in col. 2, ll. 27-31, “The systems and methods described herein are directed toward the resolution of customer service inquiries. For example, they may be used to resolve a customer service inquiry received from a customer or prospective customer (‘a requester’). The inquiries are resolved by first routing the inquiries to an expert management system and then, if needed, the inquiries are routed to a contact center.” Brydon teaches, in col. 4, ll. 27-31, “Customer Service Architecture 100 includes an Expert Management System 105 configured to communicate with a plurality of Client Devices 110 and a plurality of Expert Devices 115 via a Network 120.” Brydon teaches, in col. 3, ll. 28-31, “A ‘customer service inquiry’ is defined as a request for help, assistance, support or some other type of service. Customer service inquiries can include” “advice.” Brydon teaches, in col. 3, ll. 42-44, “An ‘expert’ is defined as a person that makes him or herself available to provide responses (e.g., answers) to customer service inquiries.” The Expert Management System in Brydon, through which experts provide responses to advice sought by customers, using client devices, expert devices, and the network, reads on the claimed “advice platform to provide on-demand expert advice through a computer communication network to an advice platform consumer operating a network-connected computing device.”
“The advice platform” involving “a client agreement from an advice platform client, the client agreement being an agreement of the advice platform client to pay for advice platform-based engagements between experts and advice platform consumers when the advice platform-based engagements are regarding a client-associated object.” Brydon teaches, in col. 3, ll. 3-8, “an enterprise pays or provides funds for paying experts to resolve service inquiries, optionally before the inquiries reach a contact center. For example, a utility company may designate funds to be paid to experts that prevent calls from reaching the utility company's contact center.” The designating of funds to be paid to experts by the utility company in Brydon reads on the claimed “a client agreement from an advice platform client, the client agreement being an agreement of the advice platform client to pay for advice platform-based engagements between experts and advice platform consumers,” wherein the designating of funds in Brydon reads on the claimed “client agreement,” the enterprise in Brydon reads on the claimed “advice platform client,” the designating of funds for payment in Brydon reads on the claimed “ the resolving of service inquiries in Brydon reads on the claimed “agreement of the advice platform client to pay,” the resolving of customer service inquiries by experts in Brydon reads on the claimed “advice platform-based engagements between experts and advice platform consumers,” and the service inquiries relating to utility company services read on the claimed “client-associated object.” Additionally or alternatively, Brydon teaches, in col. 5, ll. 11-16, “Expert Management System 105 further includes an Inquiry Parser 140 configured to parse received customer service inquiries. Inquiry Parser 140 includes computer implemented logic configured to automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry.” Brydon teaches, in col. 5, ll. 25 and 26, “Examples of topic characteristics include questions regarding specific software or hardware.” Brydon teaches, in col. 5, ll. 58-60, “Inquiry Parser 140 optionally includes a natural language processing engine to determine one or more topic characteristics of a customer service inquiry.” Brydon teaches, in col. 5, ll. 62-67, “The natural language processing engine is optionally configured to detect and interpret phrases as well as key words and phrases that pertain to the” “device (i.e., ‘iPhone’).” At least the hardware and the iPhone in Brydon reads on the claimed “client-associated object.”
“The advice platform receiving an information request relating to the client-associated object from the computing device of the consumer.” See the immediately preceding bullet point. The receipt of customer service inquiries in Brydon reads on the claimed “receiving an information request.” The customer service inquiries relating to specific hardware or devices like the iPhone read on the claimed “information request relating to the client-associated object.” Brydon teaches, in col. 4, ll. 41 and 42, “Client Devices 110 are the communication devices of a person sending a customer service inquiry.” The sending of customer service inquiries via client devices in Brydon reads on the claimed “information request” “from the computing device of the consumer.”
“The advice platform analyzing the information request to identify at least one object-associated skill required to respond to the information request.” Brydon teaches, in col. 5, ll. 11-16, “Expert Management System 105 further includes an Inquiry Parser 140 configured to parse received customer service inquiries. Inquiry Parser 140 includes computer implemented logic configured to automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry, without human analysis.” The parsing of customer service inquiries in Brydon reads on the claimed “analyzing the information request,” and the determining of topic characteristics based thereon in Brydon reads on the claimed “identify at least one object-associated skill required to respond to the information request.” Brydon teaches, in col. 5, ll. 19-21, “Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry.” Brydon teaches, in col. 5, ll. 25-29, “Examples of topic characteristics include questions regarding” “how to do something, medical questions,” “advice.” Where a customer service inquiry asks how to do something, the ability to do that something reads on the claimed “object-associated required to respond to the information request.”
“The advice platform accessing a database containing a set of records of one or more advice platform experts who are open to engage in engagements with advice platform consumers, the set of records including a list of one or more skills associated with each advice platform experts of the one or more advice platform experts and further including one or more sets of consumer feedback data associated with each advice platform expert.” Brydon teaches, in col. 8, ll. 63-67, “Expert Data Storage 150 can include an expert relational database in which data structures are defined to store expert data. The stored expert data includes information such as name, bio, skill sets, one or more specialty characteristics of each expert, expert scores.” The expert relational database and the stored expert data in Brydon reads on the claimed “database containing a set of records of one or more advice platform experts who are open to engage in engagements with advice platform consumers.” The stored expert data including skill sets in Brydon reads on the claimed “the set of records including a list of one or more skills associated with each advice platform experts of the one or more advice platform experts.” Brydon teaches, in col. 8, ll. 21-27, “an expert is assigned one or more scores. Expert scores are based on one or more of the following: a) time taken to provide an initial response to customer service inquiries, b) time taken to resolve customer service inquiries, c) feedback from requesters of customer service inquiries, d) ratings by fellow experts, and e) cooperation with fellow experts.” The expert scores in the stored data in Brydon, based on feedback from requesters, reads on the claimed “further including one or more sets of consumer feedback data associated with each advice platform expert.”
“The advice platform matching the information request with an available advice platform expert of the one or more advice platform experts having one or more of: the at least one object-associated skill required to respond to the information request, one or more sets of consumer feedback data supporting the object-associated skill for the available advice platform expert or a combination thereof.” Brydon teaches, in col. 9, ll. 53-59, “Expert Management System 105 further includes Matching Logic 155 configured to match customer service inquiries to human experts. The matching is based on at least a score of one of the human experts and a correlation between the topic characteristics of the inquiry (e.g., as determined by Inquiry Parser 140) and the specialty characteristics of the human expert.” Operation of the matching logic in Brydon, for purposes of matching customer service inquiries to experts, reads on the claimed “matching the information request with an available advice platform expert of the one or more advice platform experts.” The experts having specialty characteristics in Brydon reads on the claimed “advice platform experts having” “the at least one object-associated skill required to respond to the information request.”
“The advice platform sending the information request to the available advice platform expert so the advice platform consumer and the available advice platform expert may engage in an engagement.” Brydon teaches, in col. 10, ll. 58-66, “Expert Management System 105 further includes Routing Logic 165 configured to route customer service inquiries to experts matched to the inquiries by Matching Logic 155. In some embodiments, Routing Logic 165 is configured to route the customer service inquiry to one of Expert Devices 115 and then further communication related to resolution of the inquiry occurs directly between the one of Expert Devices 115 and the originating member of Client Devices 105.” The routing of customer service inquiries to experts in Brydon reads on the claimed “sending the information request to the available advice platform expert, and the subsequent communicating of the parties to resolve the inquiries in Brydon reads on the claimed “so the advice platform consumer and the available advice platform expert may engage in an engagement.” 
“Following conclusion of the engagement between the advice platform consumer and the available advice platform expert, the advice platform determining the price for the engagement to be remitted to the available advice platform expert.” Brydon teaches, in col. 16, ll. 5-8, “Expert Management System 105 further comprises Reward Logic 180 configured to provide a reward an expert as consideration for providing one or more answers to a customer service inquiry.” The period of time after the expert has provided the answer in Brydon reads on the claimed “following conclusion of the engagement between the advice platform consumer and the available advice platform expert.” Brydon teaches, in col. 16, ll. 18-26, “The amounts of rewards received by experts is optionally dependent on the rating of the response by the requester and/or other experts, dependent on the topic characteristics of the inquiry, on the amount of time and/or number of experts that contributed to the response, on the score of the expert, on the response time of the expert, on whether the customer service was forwarded (and whom it was forwarded to), on contact center capacity and utilization, on time of day, on time of year, etc.” The determining of reward amounts based on ratings, topics, time spent, and the like in Brydon reads on the claimed “determining a price for the engagement to be remitted to the available advice platform expert.”
“Following conclusion of the engagement between the advice platform consumer and the available advice platform expert, the advice platform determining a cost for the engagement to be collected from the advice platform client.” See the immediately preceding bullet point. The period of time after the expert has provided the answer in Brydon reads on the claimed “following conclusion of the engagement between the advice platform consumer and the available advice platform expert.” The determining of reward amounts in Brydon reads on the claimed “determining a cost for the engagement to be collected.” Brydon teaches, in col. 3, ll. 3-5, “an enterprise pays or provides funds for paying experts to resolve service inquiries.” The reward amounts being paid by enterprises in Brydon reads on the claimed “cost for the engagement to be collected from the advice platform client.”
Chen-Ritzo teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Brydon:
The claimed “advice platform” has capabilities including “receiving and storing” the claimed “client agreement.” Chen-Ritzo teaches, in para. [0039], “The contact management system 200 receives a client payment structure 202 based upon a contract between the service provider 104 and the client 102. The contact management system 200 also receives a vendor payment structure 204 based upon a contract between the service provider 104 and the vendor(s) 106.” The receiving of contract-related information by the system in Chen-Ritzo reads on the claimed “receiving and storing a client agreement.”
Chen-Ritzo teaches concepts related to contact center management (see para. [0002]), similar to the claimed invention and to Brydon. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reward logic aspects of Brydon, to include the contract-related information of Chen-Ritzo, because contract terms and conditions define payments between parties, and thus, consideration of the contract terms and conditions can significantly help to ensure the profitability of operations, as taught by Chen-Ritzo (see para. [0028]).
Chong teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Brydon and Chen-Ritzo:
“The client-associated object comprising a product stock-keeping unit.” Chong teaches, in para. [0045], “Each item record in item database 304 is associated with a SKU number. As used herein, the ‘term item record’ and ‘SKU’ are interchangeable. The term ‘SKU’ may also be used for the item the SKU refers to.” Chong teaches, in para. [0047], “A user can acquire a SKU ownership interest, and thus a financial interest, in a SKU in a variety of ways.” Chong teaches, in para. [0048], “Another method for a user to acquire an financial interest is to become a category expert. A category expert is much like a securities analyst in the stock market or a subject matter expert in the technology world. The category experts may write reports on the categories they cover to provide analysis and guidance to help users make informed decisions whether to buy, sell, or hold some specific items. The report may contain a product review, valuation opinion, and/or answers to questions posted by users. A portion of the category revenue may be allocated to the experts for sharing knowledge, driving traffic, and/or raising the performance of a category that satisfies the needs of the community. The items, in Chong read on the claimed “client-associated object,” and the SKUs of the items, in Chong, read on the claimed “product stock-keeping unit.”
Chong describes an expert system (see abstract), similar to the claimed invention and to the combination of Brydon and Chen-Ritzo. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have recognized that the devices of the combination of Brydon and Chen-Ritzo (see, e.g., the “iPhone” of col. 6, l. 67, of Brydon), have associated SKUs, as in Chong, for purposes of identifying the items and characteristics thereof, as taught by Chong (see paras. [0045] and [0053]), thereby facilitating active, productive, and participating experts and other members of a community, also taught by Chong (see para. [0050]).
Salame teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Brydon, Chen-Ritzo, and Chong:
“Wherein a criterium for the matching is a price for the engagement, the price for the engagement determined based on multi-stage optimization for determining pricing, the multi-stage optimization based on fixed pricing, dynamic pricing, price discovery, or combination of same.”  Brydon teaches, in col. 7, ll. 45-51, “The cost of an expert can determine the availability of the expert when there is a limited budget for resolving the inquiry. For example, a budget for resolving inquiries may be set by the requester or by a third party enterprise. If the cost of the expert is greater than allowed for by the budget, then the expert may be considered unavailable with regards to that particular customer service inquiry.” The relationship between the costs of experts, the budgets of requesters, and the availability of experts for purposes of matching with requesters, in Brydon, reads on the claimed “wherein a criterium for the matching is a price for the engagement.” Salame teaches, in para. [0046], “Pricing module 210 is a software application or module (with all of the flexible architectural possibilities discussed earlier) that manages the process of determining prices for expert services contracts or the work items of which they are comprised. The inventor has envisioned a wide range of pricing arrangements that may be advantageously pursued in one or more expert service contracts established and fulfilled through expertise marketplace 100. In some cases, fixed prices are used for a given contract or a group of contracts.” Salame teaches, in para. [0047], “correlation functions and optimization functions might be distributed into separate components (such as a correlation engine and an optimization engine); in other alternative embodiments correlation and optimization functions are carried out directly by software modules that require the results, for instance pricing module 210, scheduling module 216, work and workflow management module 215, and skills assessment and management module 214.” Salame teaches, in para. [0063], “In order to more fully illustrate a range of pricing mechanisms according to various embodiments of the invention, FIG. 6 provides a process flow diagram illustrating a method for implementing a dynamic pricing model for an expertise marketplace, according to an embodiment of the invention.” Salame teaches, in para. [0064], “It should be appreciated that there any number of optimization strategies that might be selected by different buyers and different experts (or aggregators), and it is a key object of the present invention to utilize correlation engine 211 in conjunction with pricing manager 210 and scheduler 216 to enable a dynamic expertise marketplace 100 where various classes of buyers and sellers can compete in an efficient way, and where an overall optimum economic benefit might be achieved.” The pricing processes outlined in FIG. 6 of Salame read on the claimed “the price for the engagement determined based on multi-stage optimization for determining pricing, the multi-stage optimization based on fixed pricing, dynamic pricing.”
Salame describes, in its abstract, a marketplace for services requiring skill, similar to the claimed invention and to the combination of Brydon, Chen-Ritzo, and Chong. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pricing processes of the combination of Brydon, Chen-Ritzo, and Chong, to include the pricing processes and optimizing, of Salame, for achieving overall optimum economic benefit, as taught by Salame (see para. [0064]).
Regarding claim 3, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The method of claim 1, wherein matching the information request with the available advice platform expert having the at least one object-associated skill required to respond to the information request comprises querying an availability of the one or more advice platform experts through a status tracking application.” Brydon teaches, in col. 9, ll. 61-65, “Expert Management System 105 is optionally further configured to match inquiries and experts based on the availability of the experts. For example, if a customer service inquiry is to be resolved in real-time, then only those experts currently available are considered for matching.” The matching based on availability of experts in Brydon reads on the claimed “matching the information request with the available advice platform expert having the at least one object-associated skill required to respond to the information request comprises querying an availability of the one or more advice platform experts.” Brydon teaches, in col. 6, ll. 15-21, “Expert Management System 105 further includes Status Logic 145 configured to monitor the status of a plurality of experts. Status Logic 145 includes hardware, firmware and/or software stored on a non-transient computer readable medium. The status of an expert can include one or more expert score as well as a classification such as ‘busy,’ ‘available,’ ‘unavailable,’ ‘standby,’ ‘offline,’ etc.” Operation of the status logic to monitor experts for availability or otherwise in Brydon reads on the claimed “querying an availability of the one or more advice platform experts through a status tracking application.”
Regarding claim 4, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The method of claim 1, wherein the information request is sent by the advice platform consumer by one of: voice input, SMS, a messaging service, a third party mobile application and a third party web site.” Brydon teaches, in col. 4, ll. 41 and 42, “Client Devices 110 are the communication devices of a person sending a customer service inquiry.” Brydon teaches, in col. 4, ll. 46-52, “Client Devices 110 enable communication modes such as voice, text, e-mail, video, MMS (multi-media messaging), and/or the like. Client Devices 110 are optionally configured to communicate through a web browser. Client Devices 110 optionally include an application specifically configured for communicating with Expert Management System 105.” The customer service inquiry in Brydon reads on the claimed “information request,” sending of the customer service inquiry by the person using the client device in Brydon reads on the claimed “information request is sent by the advice platform consumer,” and communicating the customer service inquiry via voice, text, the application, and the web browser in Brydon reads on the claimed “sent” “by” “voice input, SMS, a messaging service, a third party mobile application and a third party web site.”
Regarding claim 5, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The method of claim 1, wherein the engagement between the advice platform consumer and the available advice platform expert comprises communications facilitated by a network-connected computer server.” Brydon teaches, in col. 4, ll. 27-31, “Customer Service Architecture 100 includes an Expert Management System 105 configured to communicate with a plurality of Client Devices 110 and a plurality of Expert Devices 115 via a Network 120.” Brydon teaches, in col. 19, ll. 34-38, “Computing systems referred to herein can comprise an integrated circuit, a microprocessor, a personal computer, a server, a distributed computing system, a communication device, a network device, or the like, and various combinations of the same.” Communications between client devices and expert devices via the expert management system and network in Brydon reads on the claimed “communications facilitated by a network-connected computer server.”
Regarding claim 10, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The method of claim 1, wherein matching the information request comprises matching with the available advice platform expert based on category and level of expertise.” Brydon teaches, in col. 9, ll. 53-63, “Expert Management System 105 further includes Matching Logic 155 configured to match customer service inquiries to human experts. The matching is based on at least a score of one of the human experts and a correlation between the topic characteristics of the inquiry (e.g., as determined by Inquiry Parser 140) and the specialty characteristics of the human expert. The expert score considered in matching is optionally specific to the topic characteristics of the inquiry. Expert Management System 105 is optionally further configured to match inquiries and experts based on the availability of the experts.” The matching of customer service inquiries to human experts in Brydon reads on the claimed “matching the information request comprises matching with the available advice platform expert.” The matching being based on the correlations between topic characteristics of the inquiry and specialty characteristics of the expert in Brydon reads on the claimed “matching” “based on category and level of expertise.”
Regarding independent claim 11, while the claim is of different scope relative to independent claim 1, the claim nevertheless recites limitations similar to the limitations of claim 1. Other limitations in claim 11 are taught by the combination of Brydon, Chen-Ritzo, Chong, and Salame. For example, the sole figure in Brydon identifies aspects with a ref. no. 100 that read on the claimed “computer system;” the figure in Brydon teaches (shows) a network 120 that reads on the claimed “computer communication network;” the figure in Brydon teaches/shows a client device 110A that reads on the claimed “advice platform consumer computing device connected to the computer communication network;” the figure in Brydon teaches/shows an expert management system 105 that reads on the claimed “computer server connected to the computer communication network;” Brydon teaches, in col. 19, ll. 34-38 and 49-52, respectively, “Computing systems referred to herein can comprise an integrated circuit, a microprocessor, a personal computer, a server, a distributed computing system, a communication device, a network device, or the like, and various combinations of the same” and “Computer-implemented steps of the methods noted herein can comprise a set of instructions stored on a computer-readable medium that when executed cause the computing system to perform the steps,” which read on the claimed “a computer server connected to the computer communication network, the server including computer-readable instructions, which when executed configure the computer server to” perform steps; and the figure in Brydon teaches/shows an expert device 115A that reads on the claimed “at least one computing device operated by the available advice platform expert connected to the computer communication network.” Accordingly, claim 11 is rejected under 35 USC 103 as obvious in view of the combination of Brydon, Chen-Ritzo, Chong, and Salame for at least the same reasons as claim 1.
Regarding claim 12, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The system of claim 11, further comprising the database containing the records of the one or more advice platform experts who are open to enter into engagements with advice platform consumers, the records including the list of one or more skills associated with each advice platform expert of the one or more advice platform experts, wherein matching the information request with the available advice platform expert having the at least one object-associated skill required to respond to the information request includes the computer server querying the database.” Brydon teaches, in col. 8, ll. 62-66, “Expert Data Storage 150 can include an expert relational database in which data structures are defined to store expert data. The stored expert data includes information such as name, bio, skill sets, one or more specialty characteristics of each expert.” The expert relational database for storing expert data in Brydon reads on the claimed “database containing the records of the one or more advice platform experts who are open to enter into engagements with advice platform consumers.” The stored expert data including skill sets of the experts in Brydon reads on the claimed “the records including the list of one or more skills associated with each advice platform expert of the one or more advice platform experts.” Brydon teaches, in col. 9, ll. 53-59, “Expert Management System 105 further includes Matching Logic 155 configured to match customer service inquiries to human experts. The matching is based on at least a score of one of the human experts and a correlation between the topic characteristics of the inquiry (e.g., as determined by Inquiry Parser 140) and the specialty characteristics of the human expert.” Matching customer service inquiries to human experts having the needed specialty characteristics to respond to the inquiries in Brydon reads on the claimed “matching the information request with the available advice platform expert having the at least one object-associated skill required to respond to the information request.” The matching logic obtaining the specialty characteristics of experts from their storage location in the expert relational database in Brydon reads on the claimed “matching” “includes the computer server querying the database.”
Regarding claim 13, while the claim is of different scope relative to claim 3, the claim nevertheless recites limitations similar to the limitations of claim 3. Accordingly, claim 13 is rejected under 35 USC 103 as obvious in view of the combination of Brydon, Chen-Ritzo, Chong, and Salame for at least the same reasons as claim 3.
Regarding claim 14, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The system of claim 11, wherein the advice platform consumer computing device is one of: a smartphone, a tablet computer and a desktop computer.” Brydon teaches, in col. 4, ll. 41-44, “Client Devices 110 are the communication devices of a person sending a customer service inquiry. These communication devices can include, for example, a personal computer, a telephone, a cellular telephone, a tablet computer.”
Regarding claims 15 and 16, while the claims are of different scope relative to claims 4 and 5, the claims nevertheless recite limitations similar to the limitations of claims 4 and 5. Accordingly, claims 15 and 16 are rejected under 35 USC 103 as obvious in view of the combination of Brydon, Chen-Ritzo, Chong, and Salame for at least the same reasons as claims 4 and 5.
Regarding claim 21, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The method of claim 1, further comprising, prior to the step of matching the information request with the available advice platform expert, the step of: applying a business rule to route the information request to a response channel, the channel being one of a call center, a set of at least one live expert, and an artificial intelligence-enhanced robot platform.” Brydon teaches, in col. 9, ll. 9-13, “experts are classified, e.g. as ‘internal experts’ and ‘external experts.’ Generally, an internal expert is an expert that is under the control of an organization such as Enterprise 130. Examples of internal experts include call center (e.g., Contact Center 125) staff.” Brydon teaches, in col. 9, ll. 66 and 67, “Matching Logic 155 may be configured to match inquiries to internal and/or external experts.” Brydon teaches, in col. 11, l. 67 to col. 12, l. 3, “Routing Logic 165 is configured to route a customer service inquiry to Contact Center 125 if Enterprise 130 reports that there are currently unused service personnel at Contact Center 125.” Brydon teaches, in col. 12, ll. 46-49, “Routing Logic 165 is configured to give priority to internal experts and then to route customer service inquiries to external experts when no internal experts are available.” Prioritizing routing to internal experts at contact centers before considering routing to external experts in Brydon, reads on the claimed “prior to the step of matching the information request with the available advice platform expert,” wherein the external experts in Brydon read on the claimed “available advice platform expert.” Routing to internal experts at contact centers when there is capacity in Brydon reads on the claimed “applying a business rule to route the information request to a response channel,” wherein the goal of using contact center capacity in Brydon reads on the claimed “business rule” and the internal experts at the contact center in Brydon read on the claimed “response channel” “being” “a call center, a set of at least one live expert.”
Regarding claim 25, while the claim is of different scope relative to claim 21, the claim nevertheless recites limitations similar to the limitations of claim 21. Accordingly, claim 25 is rejected under 35 USC 103 as obvious, in view of the combination of Brydon, Chen-Ritzo, Chong, and Salame, for at least the same reasons as claim 21.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brydon, in view of Chen-Ritzo.
Regarding independent claim 20, while the claim is of different scope relative to independent claim 1 and to independent claim 11, the claim nevertheless recites limitations similar to limitations of claim 1 and of claim 11. Accordingly, claim 20 is rejected under 35 USC 103 as obvious, in view of the combination of Brydon and Chen-Ritzo, for at least the same reasons as the two references were combined in the rejections of claims 1 and 11.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brydon, in view of Chen-Ritzo, further in view of Chong, further in view of Salame, and further in view of U.S. Pat. No. 5,862,223 to Walker et al. (“Walker”).
Regarding claim 6, Walker teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Brydon, Chen-Ritzo, Chong, and Salame:
“The method of claim 1, wherein the available advice platform expert is an artificial intelligence-enhanced robot platform.” Brydon teaches, in col. 17, l. 64 to col. 18, l. 1, “Expert Management System 105 further comprises Automated Response Logic 190. Automated Response Logic 190 includes hardware, firmware and/or software statically stored on a computer readable medium, and configured to generate an automated response to a customer service inquiry.” Walker teaches, in col. 18, ll. 23-25, “expertise is provided not by a human expert, but by a conventional expert system, neural network, or software using artificial intelligence.” The provider of expertise in Walker reads on the claimed “advice platform expert,” and is analogous to the automated response logic in Brydon. The elements running the software using AI to provide the expertise in Walker reads on the claimed “artificial intelligence-enhanced robot platform.”
Walker teaches, in its abstract, “managing communications between an expert having particular qualifications and an end user seeking a solution to an expert request,” similar to the claimed invention and to the combination of Brydon, Chen-Ritzo, Chong, and Salame. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automated response logic of the combination of Brydon, Chen-Ritzo, Chong, and Salame (see above) to include the software using AI of Walker, to better facilitate responding to customer service inquiries at times when a human expert is not available, which is a scenario contemplated by the combination of Brydon, Chen-Ritzo, Chong, and Salame (see Brydon, col. 18, ll. 25-27) and by Walker (see col. 18, ll. 23 and 24). Further, the combination of Brydon, Chen-Ritzo, Chong, and Salame already establishes the need for automation, and Walker simply provides an exemplary form of the needed automation.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon, in view of Chen-Ritzo, further in view of Chong, further in view of Salame, further in view of Walker, and further in view of U.S. Pat. App. Pub. No. 2016/0239869 A1 to Wong et al. (“Wong”).
Regarding claim 9, Walker teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Brydon, Chen-Ritzo, Chong, and Salame:
“The method of claim 1, wherein determining a price comprises using price discovery of cost per click or cost per engagement in another online platform in real-time.” Walker teaches, in col. 38, Il. 12-25, “FIG. 31 shows an auctioning embodiment where the end users create end user requests 120 and submit them to central controller 200 as shown at steps 3100 and 3110. End user requests 120 are sent to a pool of qualified experts who simultaneously submit bid offers 165 on end user request 120 at step 3120. There may be a number of auction rounds (Known as a repeated auction) in which experts have a chance to submit new bid offers 165. This contrasts with the one-shot auction described in FIG. 30, where there is only one round of bidding. Each expert sees his bid offer 165 as well as the other experts’ bid offers 165. In this way, end user request 120 is auctioned off to the lowest bidder. Once the lowest bid offer 165 is determined at step 3130, the end user is notified of the bid offer 165 at step 3140.” Use of the auction process to set pricing in Walker reads on the claimed “determining a price comprises using price discovery,” the bids from the auction process in Walker read on the claimed “cost per engagement,” and the auction itself in Walker reads on the claimed “another online platform.”
Walker teaches, in its abstract, “managing communications between an expert having particular qualifications and an end user seeking a solution to an expert request,” similar to the claimed invention and to the combination of Brydon, Chen-Ritzo, Chong, and Salame. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the setting of reward amounts in the combination of Brydon, Chen-Ritzo, Chong, and Salame, to include the auctioning of Walker, to facilitate reaching an agreed upon price, and to be able to handle any additional complexity related to setting prices, as taught by Walker (see col. 39, ll. 22, 23, and 30).
Wong teaches limitations below of claim 9 that do not appear to be explicitly taught in their entirety by the combination of Brydon, Chen-Ritzo, Chong, Salame, and Walker:
The claimed “using price discovery of cost per click or cost per engagement in another online platform in real-time” is “based on the value of one or more interactions in at least one other online platform.” Brydon teaches, in col. 13, ll. 20-27, “Service Interface Logic 175 is configured to refer a requester to an e-commerce site, and/or provide an advertisement based on the content of a customer service inquiry. For example, Service Interface Logic 175 may use the topic characteristics identified in a customer service inquiry to select an advertisement to be displayed at the source of the customer service inquiry (e.g., Client Device 110A).” Walker teaches, in col. 23, ll. 36-44, “advertisers pay to have messages included in end user request 120, expert answer 130, or web pages of central controller 200. Advertising revenues then partially or fully offset the cost of expert answer 130. Payments to experts for expert answers 130 produced may also be reduced in exchange for the expert's advertising message displayed at central controller 200 or in expert answer 130.” Wong teaches, in its claim 6, “an algorithm of the analytics engine configured to collect different types of performance metrics and tracked parameters from each of a number of databases of the multiple different types of media platforms to support multiple different cost metrics from two or more different advertisers, wherein a first advertiser may use a first set of cost metrics including cost-per-click metrics and a second advertiser may use a second set of cost metrics including cost-per-action metrics, wherein the analytics engine is configured to collect different types of performance metrics from each of the number of databases to have the statistics to receive the different cost metrics from the different advertisers and tailor performance results to cost metric criteria that a particular advertiser is using, and wherein the algorithm is configured to query a particular media platform's database to pull and collect tracked data of the different types of performance metrics and tracked parameters and then return that tracked data into a reference database that the analytics engine is configured to use when tailoring the performance results to the cost metric criteria that the particular advertiser is using.” The collecting of cost-per-click metrics from different media platforms’ databases, in Wong, reads on the claimed “using price discovery of cost per click or cost per engagement in another online platform in real-time based on the value of one or more interactions in at least one other online platform.”
Walker describes, in its abstract, expert matching, similar to the claimed invention and to the combination of Brydon, Chen-Ritzo, Chong, and Salame. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the advertising, of the combination of Brydon, Chen-Ritzo, Chong, and Salame, to include compensating experts via the advertising, as in Walker, as one of many known alternative ways to pay for expert answers, as taught by Walker (see col. 23, ll. 36-44).
Wong describes in its abstract, systems and processes involving advertising, similar to the claimed invention and to the combination of Brydon, Chen-Ritzo, Chong, Salame, and Walker. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the advertising pricing, of the combination of Brydon, Chen-Ritzo, Chong, Salame, and Walker, to include pricing based on cost-per-click metrics from media platforms, as in Wong, to tailor performance results to cost metric criteria, as taught by Wong (see claim 6 of Wong).
Regarding claim 19, while the claim is of different scope relative to claim 9, the claim nevertheless recites limitations similar to the limitations of claim 9. Accordingly, claim 19 is rejected under 35 USC 103 as obvious in view of the combination of Brydon, Chen-Ritzo, Chong, Salame, Walker, and Wong for at least the same reasons as claim 9.
Claims 22, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon, in view of Chen-Ritzo, further in view of Chong, further in view of Salame, and further in view of U.S. Pat. App. Pub. No. 2017/0132141 A1 to Allen et al. (“Allen”).
Regarding claim 22, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The method of claim 21, further comprising the step of: applying machine” logic “to update an effectiveness score of the channel.” Brydon teaches, in col. 17, l. 63 to col. 18, l. 1, “Expert Management System 105 further comprises Automated Response Logic 190. Automated Response Logic 190 includes hardware, firmware and/or software statically stored on a computer readable medium, and configured to generate an automated response to a customer service inquiry.” Brydon teaches, in col. 18, ll. 32-35, “the automated response may be routed to the expert along with the customer service inquiry. This allows the expert to use the automated response as a basis for a manual response.” The operation of the automated response logic in Brydon reads on the claimed “step of: applying machine” logic. Brydon teaches, in col. 10, ll. 43-50, “Expert Management System 105 further includes Scoring Logic 160 configured to calculate expert scores and to associate these scores with the corresponding experts. As discussed elsewhere herein, scores are based on the historical performance of an expert. Typically, the data used to calculate the score for an expert include both feedback from other experts and feedback from customers whose customer service inquiries have been handled by the expert.” Using automated responses to assist with responding to customer service inquiries in Brydon, resulting in better feedback on the responses, and ultimately in better expert scores (including internal expert scores), reads on the claimed “to update an effectiveness score.” Brydon teaches, in col. 9, ll. 9-13, “experts are classified, e.g. as ‘internal experts’ and ‘external experts.’ Generally, an internal expert is an expert that is under the control of an organization such as Enterprise 130. Examples of internal experts include call center (e.g., Contact Center 125) staff.” Brydon teaches, in col. 9, ll. 66 and 67, “Matching Logic 155 may be configured to match inquiries to internal and/or external experts.” The internal experts at contact centers in Brydon, whose performance would be improved by the aforementioned use of the automated response logic, read on the claimed “channel.”
Allen teaches limitations below of claim 22 that do not appear to be explicitly taught in their entirety by the combination of Brydon, Chen-Ritzo, Chong, and Salame:
The aforementioned “machine” logic includes “machine learning.” Allen teaches, in para. [0002], “To assist with such searches, recent research has been directed to generating Question and Answer (QA) systems which may take an input question, analyze it, and return results indicative of the most probable answer to the input question. QA systems provide automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question.” The input questions in Allen are analogous to the customer service inquiries of the combination of Brydon and Chen-Ritzo (see above), and the answers to the questions in Allen are analogous to the automated responses provided by the automated response logic of the combination of Chen-Ritzo (see above). Allen teaches, in para. [0003], “Examples, of QA systems are Siri.RTM. from Apple.RTM., Cortana.RTM. from Microsoft.RTM., and question answering pipeline of the IBM Watson.TM. cognitive system available from International Business Machines (IBM.RTM.) Corporation of Armonk, N.Y. The IBM Watson.TM. system is an application of advanced natural language processing, information retrieval, knowledge representation and reasoning, and machine learning technologies to the field of open domain question answering. The IBM Watson.TM. system is built on IBM's DeepQA.TM. technology used for hypothesis generation, massive evidence gathering, analysis, and scoring. DeepQA.TM. takes an input question, analyzes it, decomposes the question into constituent parts, generates one or more hypothesis based on the decomposed question and results of a primary search of answer sources, performs hypothesis and evidence scoring based on a retrieval of evidence from evidence sources, performs synthesis of the one or more hypothesis, and based on trained models, performs a final merging and ranking to output an answer to the input question along with a confidence measure.” Allen teaches, in para. [0037], “A cognitive system comprises artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. The logic of the cognitive system implements the cognitive operation(s), examples of which include, but are not limited to, question answering.” The use of machine learning logic in Allen reads on the claimed “applying machine learning.”
Allen teaches, in its abstract and para. [0002], mechanisms involved in Question and Answer (QA) systems, similar to the claimed invention and to the combination of Brydon, Chen-Ritzo, Chong, and Salame. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automated response logic for assisting internal (contact center) experts in the combination of Brydon, Chen-Ritzo, Chong, and Salame, to include the machine learning logic of Allen, because such mechanisms improve the performance of a cognitive system, as taught by Allen (see para. [0016]).
Regarding claim 24, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The method of claim 21, further comprising the step of: applying machine” logic “to improve an effectiveness score of the” “robot platform.” Brydon teaches, in col. 17, l. 63 to col. 18, l. 1, “Expert Management System 105 further comprises Automated Response Logic 190. Automated Response Logic 190 includes hardware, firmware and/or software statically stored on a computer readable medium, and configured to generate an automated response to a customer service inquiry.” Brydon teaches, in col. 18, ll. 40-46, “Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data, stored in a non-transient computer readable medium, includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores.” Use of the automated response data in Brydon reads on the claimed “step of: applying machine” logic. Brydon teaches, in col. 18, l. 60 to col. 19, l. 2, “responses provided by Automated Response Logic 190 are rated in manners similar to that described regarding response provided by experts, as discussed elsewhere herein. As such, an automated response can receive a score that is subsequently used to determine the automated response should be sent in response to a customer service inquiry. This score is optionally specific to one or more topic characteristics. Scores for automated responses are optionally calculated by Scoring Logic 160 using the systems and methods described elsewhere herein.” The use of the automated response data to produce automated responses with high scores in Brydon reads on the claimed “improve an effectiveness score of the” “robot platform,” wherein the automated response logic reads on the claimed “robot platform.”
Allen teaches limitations below of claim 24 that do not appear to be explicitly taught in their entirety by the combination of Brydon, Chen-Ritzo, Chong, and Salame:
The aforementioned “machine” logic includes “machine learning,” and the aforementioned “robot platform” is “artificial intelligence-enhanced.” Allen teaches, in para. [0037], “A cognitive system comprises artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic.” The machine learning logic in Allen reads on the claimed “machine learning,” and the cognitive system’s artificial intelligence logic in Allen reads on the claimed “artificial intelligence-enhanced robot platform.”
Allen teaches, in its abstract and para. [0002], mechanisms involved in Question and Answer (QA) systems, similar to the claimed invention and to the combination of Brydon, Chen-Ritzo, Chong, and Salame. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automated response logic of the combination of Brydon, Chen-Ritzo, Chong, and Salame, to include the machine learning logic and artificial intelligence logic of Allen, because such mechanisms improve the performance of a cognitive system, as taught by Allen (see para. [0016]).
Regarding claim 26, while the claim is of different scope relative to claim 22, the claim nevertheless recites limitations similar to the limitations of claim 22. Accordingly, claim 26 is rejected under 35 USC 103 as obvious in view of the combination of Brydon, Chen-Ritzo, Chong, Salame, and Allen for at least the same reasons as claim 22.
Regarding claim 27, while the claim is of different scope relative to claim 24, the claim nevertheless recites limitations similar to the limitations of claim 24. Accordingly, claim 27 is rejected under 35 USC 103 as obvious in view of the combination of Brydon, Chen-Ritzo, Chong, Salame, and Allen for at least the same reasons as claim 24.
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon, in view of Chen-Ritzo, further in view of Chong, further in view of Salame, and further in view of U.S. Pat. App. Pub. No. 2016/0203523 A1 to Spasojevic et al. (“Spasojevic”).
Regarding claim 23, the combination of Brydon, Chen-Ritzo, Chong, and Salame teaches the following limitations:
“The method of claim 1, further comprising the step of” “determine an effectiveness score of the available advice platform expert based on an absolute method based on one or more credentials only, a computed method, or a hybrid method.” Brydon teaches, in col. 10, ll. 43-45, “Expert Management System 105 further includes Scoring Logic 160 configured to calculate expert scores and to associate these scores with the corresponding experts.” The calculating of expert scores in Brydon reads on the claimed “determine an effectiveness score of the available advice platform expert based on” “a computed method.”
Spasojevic teaches limitations below of claim 23 that do not appear to be explicitly taught in their entirety by the combination of Brydon, Chen-Ritzo, Chong, and Salame:
“Applying machine learning to” perform the claimed “determine” step. Spasojevic teaches, in para. [0054], “standard machine learning techniques are used to generate machine learned models and apply them” and “Outputs of the models 240 and 265 include an interest affinity score which represents the relationship with other users. The more interconnected a user is with other users, the higher the affinity score 270. Outputs of the models 240 and 265 also may include an expertise/global rank score which represents a score that ranks the user's expertise on a given domain entity. The affinity score 270 and expertise/global rank score 275 can be applied in combination for a user engagement to ensure the user has an affinity towards certain domain affinity and user expertise to ensure the user is knowledgeable on a given domain entity. The outputs of the system can include user question to answerer targeting, that is using domain specific scores to detect top influencers and their answers to questions in which they are experts or may be interested in answering.” The use of machine learning techniques and models to determine expertise/global rank scores in Spasojevic reads on the claimed “applying machine learning to determine an effectiveness score.”
Spasojevic teaches a find experts question and answer application (see para. [0028]), similar to the claimed invention and to the combination of Brydon, Chen-Ritzo, Chong, and Salame. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scoring logic of the combination of Brydon, Chen-Ritzo, Chong, and Salame, to include the machine learning techniques and models for scoring expertise of Spasojevic, to accurately determine the level of users’ expertise, as taught by Spasojevic (see para. [0054]).
Regarding claim 26, while the claim is of different scope relative to claim 23, the claim nevertheless recites limitations similar to the limitations of claim 23. Accordingly, claim 26 is rejected under 35 USC 103 as obvious in view of the combination of Brydon, Chen-Ritzo, Chong, Salame, and Spasojevic for at least the same reasons as claim 23.

Response to Arguments
On p. 10 of the Amendment/Response, the applicant argues for allowability of independent claims 1 and 11, as amended, because the combination of the cited Brydon and Chen-Ritzo references allegedly fails to teach the limitations added to claims 1 and 11 by amendment. The examiner finds the arguments unpersuasive. As explained in detail in the 35 USC 103 section above, there are newly cited references (to Chong and Salame), that teach the limitations allegedly missing from the combination of Brydon and Chen-Ritzo. Accordingly, the applicant’s arguments with respect to claims 1 and 11 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
On p. 10 of the Amendment/Response, the applicant argues for allowability of claim 23, as amended, because the cited Spasojevic reference allegedly “does not disclose applying machine learning to determine an effectiveness score of the available advice platform expert based on an absolute method based on one or more credentials only, a computed method, or a hybrid method.” The applicant indicates that “Spasojevic may describe a system that utilizes machine learning techniques to generate machine learning models that output an expertise rank score that ranks a user’s expertise on a given domain entity” and “The system gathers rankings of evaluator’s friends within a given topic.” The examiner finds the arguments unpersuasive. Spasojevic describing a system that utilizes machine learning techniques to generate machine learning models that output an expertise rank score that ranks a user’s expertise on a given domain entity, involving gathering rankings of evaluator’s friends within a given topic, reads on the claimed “applying machine learning to determine an effectiveness score of the available advice platform expert based on an absolute method based on” “a computed method.” It is unclear why the method in Spasojevic is any less absolute (or not absolute) as compared to the method recited by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2009/0099902 A1 to Chatter et al. describes automatic optimizing quantitative business objectives of sellers (advertisers) with synergistic pricing, promotions and advertisements, while simultaneously minimizing expenditure and discovery and optimizing allocation of advertising channels that optimize such objectives (see abstract).
U.S. Pat. App. Pub. No. 2012/0323620 A1 to Hofman et al. describes determining product arrangements (see abstract).
U.S. Pat. App. Pub. No. 2014/0280094 A1 to Brandstetter describes providing search results involving use of expert search threads (see abstract).
U.S. Pat. App. Pub. No. 2016/0180381 A1 to Kaiser et al. describes a demand side platform configured to manage an ad exchange (see abstract).
CA Pat. Pub. No. 2,261,058 A1 to De Monchy et al. describes a system for matching individuals, products, and service providers that is trained to react as if an expert was assisting the user, in real-time, to make purchases or design personal development programs or marketing programs (see abstract).
JP Pat. Pub. No. 2004-524593 A describes a continuous trading exchange for electronic advertising, wherein the system customizes paid ads to enable dynamic pricing and price discovery, and the system provides extensive real-time tracking to support multi-stage optimization as well as hybrid payments for performance models (see English-language abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624